ORDER
DAVID A. WALKER, formerly of PLAINFIELD, who was admitted to the bar of this State in 1983, having pleaded guilty in the Superior Court of New Jersey to conspiracy to facilitate the crime of using a runner in violation of N.J.S.A. 2C:21-22.1 and N.J.S.A. 2C:5-2, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20—13(b)(1), DAVID A. WALKER is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that DAVID A. WALKER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that DAVID A. WALKER comply with Rule 1:20— 20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this state.